Citation Nr: 9909872	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  86-22 428	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE


Entitlement to restoration of a total disability rating based 
on individual unemployability (TDIU rating) from December 31, 
1985 to February 2, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
October 1969.

In a February 1987 decision, the Board of Veteran's Appeals 
(Board) denied a claim for restoration of a TDIU rating which 
the RO had terminated effective December 31, 1985.  In an 
April 1990 decision, the Board denied a new claim for a TDIU 
rating.  A motion for reconsideration of the Board's February 
1987 and April 1990 decisions was filed in October 1998.  The 
motion was granted in a January 1999 order.  The present 
Board reconsideration decision by a panel of Board Members 
will replace the Board's February 1987 and April 1990 
decisions.

The Board notes that in September 1994, the RO granted a TDIU 
rating effective from February 2, 1993.  The veteran appealed 
for an earlier effective date, and such issue was the subject 
of a Board remand in April 1997.  However, in light of the 
present reconsideration decision, the separate appeal for an 
earlier effective date for a TDIU rating is moot.

Given the procedural history, the issue on reconsideration is 
entitlement to restoration of a TDIU rating effective from 
December 31, 1985 to February 2, 1993.


FINDINGS OF FACT

1.  The veteran was assigned a TDIU rating effective from 
August 1, 1971 to December 31, 1985, when the RO terminated 
the rating; the RO later granted a TDIU rating effective 
February 2, 1993.

2.  At the time of 1971-1985 TDIU rating, the veteran was 
service-connected for a low back disorder, rated 60 percent 
disabling, and for a right knee disorder, a left knee scar, 
and residuals of facial lacerations, each rated 
noncompensable.  The ratings for these disabilities have 
remained the same since then, except for the right knee 
disability rating which was increased to 20 percent effective 
in 1991.

3.  When the RO terminated the TDIU rating as of December 31, 
1985, there was no clear and convincing evidence that actual 
employability status had been regained by the veteran.  

4.  For the period from December 31, 1985 to February 2, 
1993, the veteran's service-connected disabilities continued 
to prevent him from securing or following substantially 
gainful employment, considering the impairment from the 
disorders and his educational and occupational background.


CONCLUSION OF LAW

The termination of the veteran's TDIU rating as of December 
31, 1985 was not proper, and the criteria for restoration of 
a TDIU rating for the period of December 31, 1985 to February 
2, 1993 have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from December 1967 to 
October 1969.  His service medical records show that in April 
1969 he sustained a tear of the right medial meniscus.  In 
June 1969, he was in an automobile accident and sustained a 
compression fracture of the L1 vertebra and facial and left 
knee lacerations.

In December 1969, the RO granted service connection for 
compression fracture of L1, and for residuals of a right knee 
injury, facial lacerations, and left knee laceration.  
Effective from October 1969, the veteran was assigned a 50 
percent prestabilization rating.  

From September 23, 1970 to January 1971, the veteran was 
hospitalized for his low back disorder and underwent 
posterior fusion from D12 to L2.  During that time, he 
related that he had attempted to work at several jobs but 
that he was unable to maintain a job due to back pain.

In a February 1971 letter, the veteran's employer, a plumbing 
and heating contractor, stated that the veteran was forced to 
leave his position with them due to his back disorder.  VA 
outpatient treatment reports from 1971 show that the veteran 
continued to receive treatment due to his back disability.  

Other records from the early 1970s show the veteran continued 
to be treated for his low back disability and was unemployed.  
He reported he had a high school education and work 
experience in construction and similar jobs.  

RO decisions granted a temporary total convalescent rating, 
based on surgery for the low back disability, from September 
23, 1970 through July 31, 1971.  Effective August 1, 1971, 
the RO assigned a 60 percent rating for the low back 
disability (residuals of compression fracture of L1 with 
postoperative fusion of the lumbar spine and radiculitis) and 
noncompensable ratings for a right knee disability, a left 
knee scar, and residuals of facial lacerations.  Also 
effective August 1, 1971, the veteran was granted a TDIU 
rating.

Medical and other records covering the period of 1971 to 1984 
show that the veteran continued to have difficulties related 
to his service-connected low back disorder.  He wore a back 
brace.  Numerous reports show the veteran continued to be 
unemployed.  

On a March 1985 VA orthopedic examination, the veteran stated 
that he had been unable to work since active duty due to 
service-connected disability.  He reported additional low 
back surgery in 1982 for ruptured discs.  He stated that both 
knees were painful.  He wore a back brace.  Physical 
examination revealed that there was marked tenderness with 
muscle spasm of the lumbar muscles with flattening of the 
lumbar curve.  His gait was normal and he was able to 
normally walk on toes and heels and squat.  His range of 
motion included forward flexion of 45 degrees, lateral 
flexion of 30 degrees, and hyperextension of 0 degrees.  The 
diagnosis was residuals of a fracture of L1 with 
postoperative fusion and degenerative changes of L4-L5.

During a March 1985 VA neurological examination, the veteran 
related that since the 1982 laminectomy he had increased low 
back pain which had considerably interfered with his 
activity.  He stated that he wore a back brace and took 
Percodan.  He reported not being able to undergo treatment 
because his wife was working and he took care of their 6 
month old child.  Physical examination revealed straight leg 
raising of 30 degrees on the right and 45 degrees on the 
left.  There was a questionable hypalgesia over the lateral 
calf on the right.  Reflexes were intact and there was no 
wasting, but there was marked paraspinal spasm and almost no 
movement of the low back.  The diagnoses were status post 
compression fracture of the lumbar spine with herniated 
nucleus pulposus by X-ray and myelogram; status postoperative 
lumbar laminectomy; and chronic pain.  The veteran's EMG 
findings were suggestive of lumbar radiculopathy.

An April 1985 private doctor's statement notes that the 
veteran had been under care for several years for low back 
symptoms and that treatment had provided no sustained relief. 

An April 1985 outpatient treatment report shows that the 
veteran complained of low back pain.  He stated that the pain 
radiated down the right leg and into the calf and that the 
pain was aggravated by movement.  He related that he had 
numbness over the left lateral thigh and slight numbness over 
both buttocks.  He complained of muscle spasm.  He reported 
that he occasionally took Percodan.  He also reported that he 
had been seen once a week for the last three years by an 
osteopath.  He stated that he was not working and that he 
baby sat his child and did housework.  Neurological 
examination revealed straight leg raising, at 50 degrees on 
the left side and 60 degrees on the right side which produced 
pain.  Bent leg raising on both sides was also positive.  
Motor power was normal.  He could heel and toe walk.  Deep 
tendon reflexes were 2+ and symmetrical.  Both toes were 
down-going.  Bending forward, the veteran reached to a level 
slightly below the knees with his fingertips.

The RO, in May 1985, proposed to discontinue the veteran's 
TDIU rating.  The RO stated that in the absence of muscle 
wasting and given the veteran's ability to engage in child 
care, his service-connected disabilities no longer precluded 
him from all forms of substantial and gainful employment.

In May 1985, the veteran was notified of the proposed action 
and was informed of his right to submit evidence to show that 
a reduction was not warranted.

In a May 1985 letter Donald J. Thomson, M.D. stated that he 
treated the veteran in April 1985.  He reported that EMG and 
nerve conduction velocity studies were normal.  He stated 
that because of the veteran's continued symptoms and because 
of the findings demonstrated in the X-ray examinations, he 
did not feel that the veteran could perform employment 
requiring heavy physical activity, such as construction work.

VA orthopedic examination in August 1985 revealed that the 
veteran complained of constant pain, limitation of motion and 
spasms of the back.  Physical examination revealed that he 
wore a low back support.  When the brace was removed, he was 
able to flex to about 40 degrees with pain.  He had limited 
hyperextension.  He was able to stand on his toes and heels, 
but when he squatted he complained of pain in his right 
buttock.  The diagnosis were residuals of anterior wedging of 
L1.

VA neurological examination in August 1985 shows that the 
veteran complained of increased pain which radiated into his 
buttocks and legs.  Physical examination revealed that the 
veteran wore a back brace and that he had no wasting or loss 
of reflexes.  He had marked limitation of straight leg 
raising bilaterally for 30 degrees on the right and 45 
degrees on the left.  He had sensory loss over the lateral 
aspect of his thighs.  There was no muscle wasting but 
considerable paraspinal spasm was seen in the low back and he 
had marked limitation of lateral and forward flexion in the 
lumbar spine bilaterally.  The diagnoses were lumbosacral 
radiculopathy and chronic low back pain.  The examiner stated 
that the veteran continued to be disabled because of back and 
leg pain.  He also stated that there was no doubt that the 
veteran had a herniated nucleus pulposus and was noted by X-
rays and myelogram.  He stated that the veteran was unable to 
perform heavy labor (which was his feeling when he saw him 
earlier).

In September 1985, the RO determined that the veteran was no 
longer unemployable due to his service-connected disability.  
The RO stated that the evidence indicated that the veteran 
was unable to perform heavy labor but that the evidence did 
not show that he was precluded from all other forms of 
substantially gainful employment.  The termination of the 
TDIU rating was made effective from December 31, 1985.

In December 1985, the veteran was examined by a VA 
neurologist who noted that examination of the veteran's back 
revealed  spasm and loss of lordosis.  He stated that the 
veteran had significant functional disability that prevented 
him from work.  In a December 1985 statement, the physician 
also said the veteran had right S1 radiculopathy, lumbosacral 
vertebral arthritis, and paravertebral muscle spasm.  He 
related that the veteran's prognosis was stable to moderate 
improvement and his status of employability was low.  He 
indicated that the veteran's allowed activities included only 
light work and that he was to avoid lifting as well as 
sitting or standing for long periods of time.

In a December 1985 letter, the VA neurologist stated that the 
veteran was being treated at the neurology clinic.  He stated 
that examination of the veteran revealed profound lumbosacral 
paravertebral muscle strain as well as decreased right ankle 
reflex which indicated a chronic right S1 radiculopathy.  The 
physician stated that there had been little change in the 
veteran's condition during his tenure as a clinic patient.  
He further stated that the disability the veteran had was 
quite limiting, as sitting for a length of time resulted in 
increased lumbosacral inflammation and pain.

In January 1986, Wayne P. Johnson, D.O., stated that he had 
attended the veteran since 1979 for two problems.  The first 
was resultant from a spinal fracture of T12 - L2, and the 
second involved scarring and osteoarthritis of the affected 
areas.  He stated that the veteran's disability was total, 
meaning no ability to tolerate extended standing or sitting 
beyond one-half or so, without acute low back pain.  He 
related that the veteran had relief only with a rest period 
of 15 or 20 minutes and such relief was never complete.  He 
related that the veteran also had lumbosacral disc disease 
and that a laminectomy offered 20 to 40 percent relief.  He 
stated that he felt that the veteran was totally disabled 
from any job where frequent supine resting was not possible, 
and that he had no doubt as to the validity of the disability 
and the distress the veteran's back disorder caused.  

During an April 1986 RO hearing, the veteran testified that 
his service-connected back disorder prevented him from 
working.  He stated that he received private treatment for 
his back disorder.  He also stated that he could not sit or 
stand for prolonged periods of time.  

March 1988 X-ray studies showed several problems associated 
with the veteran's back.  In April 1988, Dr. Wayne P. Johnson 
stated that he had treated the veteran since 1979 and that he 
currently treated the veteran three to four times a month for 
problems associated with his lumbar disc disease and lumbar 
arthritis.  He stated that the veteran could not tolerate 
extended standing or sitting beyond 1/2 hour without a return 
of acute low back pain.  He stated that relief was only with 
a rest period of 15 or 20 minutes and was never complete.  He 
stated that he felt that the veteran was totally disabled 
from any job where frequent supine resting was not possible.  
He further stated that he had no doubt about the validity of 
the disability and distress that the veteran claimed.

In May 1988, the veteran underwent VA orthopedic and 
neurological examinations of his back.  He complained of 
constant back pain.  Orthopedic examination revealed that the 
veteran wore a lumbosacral support.  He walked with a slight 
limp.  He walked on heels and toes and squatted normally.  He 
had moderate spasm of the lumbar spine.  His forward flexion 
was to 45 degrees, lateral flexion was to 30 degrees 
bilaterally, and hyperextension was to 0 degrees.  Straight 
leg raising was to 60 degrees on the right and 45 degrees on 
the left.  The diagnosis was status post laminectomy with 
fusion for compression fracture of L2.  During neurological 
examination, it was reported that MRIs, CT scans, and several 
myelograms showed evidence of lumbosacral root lesions by 
disc compression.  The veteran reported that he was in 
constant back pain which radiated into both legs.  The 
examiner stated that the veteran was unable to sit or stand 
for long periods of time because of discomfort and was unable 
to get a job as a result.  The neurologist stated that the 
veteran had a fairly limited forward flexion and that 
examination of the lower extremities revealed full strength, 
although there was some limitation as a result of pain.  
Straight leg raising was very positive bilaterally at about 
15 to 20 degrees.  Deep tendon reflexes were 2+ in the knees 
and 1+ in the ankles, and both toes were down-going.  The 
diagnoses were chronic severe low back pain as a result of L2 
compression fracture; status post fusion and hemilaminectomy; 
and evidence of lumbosacral root lesion on CT scan and 
myelography.  

In 1988, the veteran submitted copies of letters he received 
from the companies of which he sought employment.  In these 
letters, he was informed that he could not be hired due to 
his back disorder.

In a January 1989 statement, Dr. Johnson essentially 
reiterated his prior opinion that the veteran was totally 
disabled from any job where frequent supine resting was not 
possible.

In February 1991, the veteran underwent right knee 
arthroscopy due to continued complaints of right knee pain.  
It was reported that the veteran was status post bilateral 
meniscectomies.

The RO subsequently assigned a temporary total convalescent 
rating due to his right knee operation from February 1991 
through March 1991, and from April 1991 the veteran was 
assigned a 20 percent rating for his right knee disorder.  
The 20 percent rating has remained in effect to date.

In October 1991, it was reported that the veteran was no 
longer interested in the vocational rehabilitation program.

In May 1992, the veteran was evaluated by Donald J. Thomson, 
M.D.  During the evaluation, the veteran related that his 
back pain had increased since the last time Dr. Thomson 
treated him in 1988.  Dr. Thomson stated that the veteran's 
neurological examination revealed a limitation of forward 
flexion of the low back.  Bilateral straight leg raising was 
mildly positive and bent leg raising was also positive.  The 
rest of the examination was essentially negative.  The EMG 
study was normal. The NCV study was within normal limits.  
Dr. Thomson stated that the examinations did not suggest new 
lumbosacral nerve root injury but that his MRI examination 
revealed abnormalities suggesting a new problem at the right 
at L3-4.

Letters dated in 1992 and 1993 from several companies show 
that the veteran applied for a variety of positions.  Each 
company indicated that the veteran was unable to perform the 
requirements of the job due to his back disability.

In a January 1993 letter, Dr. Johnson related that he had 
treated the veteran for the last several years due to 
discitis with radiculopathy involving the right lower 
extremity which had intensified in intensity of pain and 
disability.  He also stated that he treated the veteran for 
arthritis changes which involved chronic low back pain.  He 
stated that the veteran had evidence of cervical disc 
degeneration and intermittent distress.  He stated that his 
treatment involved relieving multiple cervical-thoracic and 
lumbar muscle tensions and spasm episodes.  He reported that 
at present, the veteran was totally disabled from any work 
situation.

On February 2, 1993, the veteran again applied for a TDIU 
rating.

In March 1994, Dr. Johnson stated that he had treated the 
veteran since 1979 for several problems that left him totally 
disabled from work where frequent supine resting was not 
possible.  He stated that the veteran had a history of lumbar 
disc disease and lumbar arthritis.  He related that the 
veteran's condition was further complicated with an injury to 
his right knee in a fall in January 1991.  It was recommended 
that the veteran undergo a complete knee replacement.

During a March 1994 RO hearing, the veteran stated that he 
was a laborer and roofer before he was totally disabled.  He 
stated that his service-connected back and right knee 
disorder prevented him from working.

Outpatient treatment records from 1993 to 1994, submitted at 
the March 1994 RO hearing, reveal that the veteran was 
treated for a back and a right knee disorder.

In August 1994, the RO received records from the Social 
Security Administration (SSA).  The majority of medical 
records were VA treatment records from the 1970's and 1980's.  
Also submitted were records from private physicians.  These 
reports show that the veteran was treated for a back disorder 
and was receiving SSA disability benefits since 1970 due to 
his service-connected back disability.

In September 1994, the RO hearing officer granted the veteran 
a TDIU rating.  In September 1994, the RO effectuated the 
hearing officer's grant of a TDIU rating, effective from 
February 2, 1993.

II.  Analysis

The veteran's claim for restoration of a TDIU rating for the 
period of December 31, 1985 to February 2, 1993 is well-
grounded (plausible) within the meaning of 38 U.S.C.A. 
§ 5107(a).  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist him in developing 
evidence pertinent to his claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

When the RO granted a TDIU rating effective August 1, 1971, 
and when it terminated such rating effective December 31, 
1985, the veteran was service connected for a low back 
disorder, rated 60 percent disabling, and for a right knee 
disorder, a left knee scar, and facial lacerations, each 
rated at a noncompensable level.  Therefore, he met the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis.  The only change in the schedular disability 
ratings since then has been an increase in the right knee 
disability rating to 20 percent in 1991.

The record shows that the veteran completed 4 years of high 
school and that he last worked in 1970.  Prior to 1970, he 
held a variety of positions which included work in the 
construction field and similar jobs.

The 1985 examination reports, which led to the termination of 
the TDIU rating effective from December 31, 1985, show no 
significant change in the severity of the veteran's service-
connected disabilities.  Moreover, there had been no change 
in the veteran's unemployed status and a number of medical 
records were to the effect that he continued to be unable to 
perform any meaningful physical labor.

In terminating the veteran's TDIU rating effective December 
31, 1985, the RO properly followed the procedures of 38 
C.F.R. § 3.105(e) concerning notice to the veteran of the 
proposed reduction and giving him an opportunity to submit 
evidence on why the action should not be taken.  However, it 
appears that the RO did not give proper weight to the 
provisions of 38 C.F.R. § 3.343 (continuance of total 
disability ratings).  Under 38 C.F.R. § 3.343(c), when 
determining whether a TDIU rating is to be terminated, 
caution must be exercised that actual employability is 
established by clear and convincing evidence.  [The Board 
notes that another regulation, 38 C.F.R. § 3.344 
(stabilization of disability evaluations), addresses 
reductions in percentage evaluations of particular 
disabilities, but such did not occur when the RO terminated 
the veteran's TDIU rating.]

At the time of the rating reduction, there was little 
evidence that the veteran could perform substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet.App. 356 (1991).  The evidence did not show 
that actual employability was established by clear and 
convincing evidence (38 C.F.R. § 3.343).  In the judgment of 
the Board, the RO's termination of the TDIU rating was 
contrary to the evidence and controlling legal authority, and 
such rating reduction must be set aside.

As for continued entitlement to a TDIU rating from December 
31, 1985 to February 2, 1993, the evidence shows the veteran 
continued to be unemployed during this time and was receiving 
SSA disability benefits based on his service-connected low 
back disorder.  The medical evidence throughout this period 
shows no significant improvement in the service-connected low 
back disability, and in 1991 there was worsening of the 
service-connected right knee disability (for which an 
increased 20 percent rating was granted).  The Board finds 
the criteria for a TDIU rating continued to be met during 
this time.


The Board concludes that restoration of a TDIU rating is 
warranted effective
from December 31, 1985 to February 2, 1993.


ORDER

Restoration of a TDIU rating from December 31, 1985 to 
February 2, 1993 is granted.


			
	L. W. TOBIN	M. HALSEY
	Member, Board of Veterans' Appeals	



		
	      S. L. COHN
		Member, Board of Veterans' Appeals


			
	A. MULLEN	                        JACQUELINE E. MONROE
	Member, Board of Veterans'          Member, Board of Veterans' 
      Appeals	                        Appeals



		
	E. KRENZER
	Member, Board of Veterans' Appeals

 

